Title: To John Adams from Timothy Pickering, 20 October 1798
From: Pickering, Timothy
To: Adams, John


(private)
Sir,Trenton Oct. 20. 1798.



I have been this day honoured with your letters of the 14th & 15th. I am very happy that you and Mrs. Adams approve of my letter to the Freeholders of Prince Edward County, Virginia.
This morning I recd. from Mr. King a letter dated June 20. in which is the following passage.
“Notwithstanding his pretended delicacy, Hauteval by no means denies the agency ascribed to him in soliciting the Bribe required by Talleyrand. Colonel Trumbull, who was at Paris soon after the arrival of the Commissioners has more than once informed me that Hauteval told him that both the Donceur & the Loan were indispensable & urged him to employ his influence with the American Commissioners to offer the bribe as well as the Loan.”
I have the honor to be, sir, / your most obt. servant

Timothy Pickering